Order entered March 3, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00143-CV

                      THEODORE SIMMONS, Appellant

                                         V.

                     MIDLAND FUNDING, LLC, Appellee

                On Appeal from the County Court at Law No. 3
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-01681-C

                                     ORDER

      Before the Court are appellant’s written verification that he has requested the

reporter’s record and letter from Janet. E. Wright, Official Court Reporter for

County Court at Law No. 3, informing the Court that the record in this appeal was

taken by LaToya Young-Martinez.          Accordingly, we ORDER Ms. Young-

Martinez to file the reporter’s record no later than April 2, 2020. As the clerk’s

record reflects appellant filed in the trial court a statement of inability to afford

payment of costs and nothing before us reflects the trial court has ordered appellant
to pay costs, the record shall be prepared without payment of the reporter’s fee.

See TEX. R. CIV. P. 145(a).

      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Wright, Ms. Young-Martinez, and the parties.




                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE